Citation Nr: 1707116	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Boise, Idaho. 

In March 2016, the Board found that no greater than a 50 percent rating was warranted for the migraine disability for the entire period under appeal and denied extraschedular consideration, while remanding the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, CAVC remanded the claim back to the Board in November 2016 for action consistent with the JMR in regards to the extraschedular decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but pursuant to the November 2016 JMR, the issue of eligibility for extraschedular consideration for the Veteran's service-connected migraine headaches cannot be adjudicated separate from the issue of entitlement to TDIU.  Therefore, development for the Veteran's TDIU claim, currently pending before the RO on remand, must be completed before entitlement for extraschedular consideration for the Veteran's service-connected migraine headaches can be adjudicated. 


Accordingly, the case is REMANDED for the following action:

1.   The RO should continue to develop the record in order to readjudicate the entitlement for a TDIU claim in accordance with the Board's March 2016 remand directives. 

2.  After completion of the above, readjudicate the claim for entitlement for extraschedular consideration for the Veteran's service-connected migraine headaches, to include specifically considering referral to the Direction, Compensation Service under 3.321(b).

If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




